Title: To James Madison from John Mathieu, 8 February 1802
From: Mathieu, John
To: Madison, James


					
						Sir
						Naples 8th. Feby 1802
					
					I beg your reference to the letters which I had the honor to write you last Month in answer to your orders via England of the 31st. May and 4th. August, all which Confirm.
					Enclosed I Send you a Statement of all the vessels which came from the U: States to this port since the 1st. July, until the 31st. December last.  I am with great Respect Sir Your obt. & most Hble Servt.
					
						John Mathieu
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
